DAVIDSON, Commissioner.
This is a conviction for the misdemeanor offense of swindling by worthless check, under Art. 567b, Vernon’s Ann.P.C., with punishment assessed at 45 days in jail. '
As we pointed out in Pallage v. State, Tex.Cr.R., 253 S.W.2d 47, knowledge on the part of the drawer or maker of the check that he did not have sufficient funds on deposit with the bank to pay the check is an essential element of the offense denounced by Sec. 1 of Art. 567b, Vernon’s Ann.P.C. See, also, Knight v. State, Tex.Cr.R. 254 S.W.2d 113.
The instant information contains no such allegation and therefore does not charge the offense for which appellant has been here convicted.
The judgment is reversed and the prosecution ordered dismissed.
Opinion approved by the court.